DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 2, lines 20 & 21 of claim 1 recite the limitations “a first threshold” and “a second threshold” however claim 2 line 3 recites “one of the pressure thresholds”. It is unclear if the first and second thresholds are the same as the pressure thresholds or if there additional thresholds. Amending claim 1 to recite “a first pressure threshold” and “a second pressure threshold” would overcome this rejection and the claims are examined herein as such. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5, which is dependent on claim 1, recites the limitation of a lifting device (also recited in claim 1, line 1) comprising at least one oscillating axle (also recited in claim 1, line 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, & 3-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chino (US 6131918 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Chino (US 6131918 A) in view of Schroder (US 4152004 A).
Regarding claims 1 & 6 Chino teaches an oscillating axle for a lifting device (abstract), wherein this axle comprises: - an axle bridge (FIG. 1 & 3: 2) at the ends of which are mounted two members contacting the 5ground (FIG. 1 & 3: both instances of 5); an axis of oscillation (FIG. 1 & 3: 3); a left jack and a right jack (FIG. 1 & 3: 6 & 7 respectively), each jack having a rod in contact with the bridge (FIG. 1 & 3: 26) and a body (FIG. 1 & 3: 6 & 7) fixed on a fixed part of a chassis of the lifting device (FIG. 1 & 3: bodies 6 & 7 pivotally fixed upon 32 & 35), wherein the body forms a chamber in which the rod moves (FIG. 2: body 6 forms chambers 23 & 24), a hydraulic circuit interconnecting the chambers of the left jack and right jack (FIG. 1: 16, 101, 102, 111, & 112), in which a fluid is present at a given pressure (column 2, lines 1-14), making it possible to press the rods of the left jack and right jack against the bridge (FIG. 1: depicted; column 2: lines 1-14); at least one solenoid valve on a branch of the hydraulic circuit connected to the chamber of the left jack (FIG. 1: 36; column 3, lines 63-67, column 4, lines 1-5), and at least one solenoid valve on a branch of the 15hydraulic circuit connected to the chamber of the right jack (FIG. 1: unlabeled but depicted instance of 36 on the right side; column 3, lines 63-67, column 4, lines 1-5), each of these solenoid valves being able to be positioned in an open position column 3, lines 63-67, column 4, lines 1-5), in which the fluid may circulate freely (column 4, lines 14-28), and a closed position (column 3, lines 63-67, column 4, lines 1-5), in which the fluid is trapped in the chamber of the corresponding jack (column 4, lines 6-13), wherein each of the chambers of the left jack and of the right jack comprises a 20pressure sensor designed to measure the pressure of the fluid in each of the chambers (FIG. 2: 50; column 6, lines 50-65), and wherein control means (FIG. 1: 16; column 6, lines 50-65; claim 1) are provided to detect a pressure in one of the chambers that is greater than a first 
Alternatively, should it be reasoned that Chino does not explicitly teach each jack having a rod in contact with the bridge and a body fixed on a fixed part of a chassis of the lifting device, wherein the body forms a chamber in which the rod moves, Schroder does teach each jack (FIG 1: 4, 6, & unlabeled but depicted rod) having a rod (FIG. 1: depicted) in contact with the bridge (FIG. 1: 1, contact depicted) and a body (FIG. 1: 4) fixed on a fixed part of a chassis of the lifting device (FIG. 1: depicted), wherein the body forms a chamber in which the rod moves (FIG. 1: 6, depicted). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the blocking cylinders of Schroder because it eliminates several joints mounting the cylinder in Chino’s design, thus simplifying the design, making it both more resilient by eliminating modes of failure (i.e. dirt or corrosion infiltrating a joint and binding it), and making it cheaper to produce due to fewer parts and remaining parts having more simple shapes. 
Regarding claims 3 & 8 Chino teaches that the control means are designed to inhibit certain functions of the lifting device (locking one side of the axle when a malfunction is detected; claim 1).
Regarding claim 5 Chino teaches a lifting device comprising at least one oscillating axle (column 7, lines 8-22). 
Regarding claims 4 & 7 Chino does not explicitly teach when the sensors sense the pressure in the chambers of the jacks however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sensors detect the pressure of the jacks during a rolling phase of the lifting device and prior to a lifting phase of the lifting device as part of continuous sensing so as to provide an efficient system that responds to all conditions.  
s 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Chino (US 6131918 A), or Chino in view of Schroder (US 4152004 A), and further in view of Ishiguro et al. (US 4741206 A) , herein after referred to as Ishiguro).
Regarding claims 2 & 8 Chino does not teach that the control means are designed to emit an alert signal to an operator or the surroundings of the lifting device in the event of exceeding one of the pressure thresholds. However Ishiguro does teach that the control means (FIG. 1: 36) are designed to emit an alert signal (FIG. 1: 37; column 3, lines 40-45) to an operator or the surroundings of the lifting device in the event of a malfunction (column 3, lines 40-45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the alarm system taught by Ishiguro with the oscillating axle design of Chino as modified above to issue an alarm in the event of a malfunction such as when exceeding one of the pressure thresholds so that the operator can be alerted to make repairs or compensate for the malfunctions.

Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach oscillating axles of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616